330 S.W.3d 867 (2011)
STATE of Missouri, Respondent,
v.
Aaron ROBINSON, Defendant/Appellant.
No. ED 94783.
Missouri Court of Appeals, Eastern District, Division Five.
February 1, 2011.
Susan S. Kister, P.C., St. Louis, MO, for Appellant.
*868 Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Aaron Robinson (Defendant) appeals from the judgment upon his convictions by a jury for murder in the first degree, in violation of Section 565.020, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015, for which Defendant was sentenced to life imprisonment without the possibility of probation or parole. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all statutory references are to RSMo 2000.